Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. In our opinion, the sale by the Talbot Agency, Inc., to Anna M. Talbot, the mother of the owners of the Talbot Agency, Inc., and the subsequent sale by her to the 104 Amity Street Corporation, the plaintiff, was a scheme to defraud the creditors of the Talbot Agency, Inc. Though, apparently, adequate consideration was paid by Anna M. Talbot for a conveyance of the property to her, yet the facts and circumstances surrounding the transfer are indicative of a plan or scheme to keep the equity in the property for the owners of the Talbot Agency, Inc., rather than to permit the same to be subject to the payment of judgments against the Talbot Agency, Inc., and its other creditors. The plaintiff took title with notice of such fraudulent purpose and took only such title as was in the grantor, Anna M. Talbot. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ., concur. Settle order on notice.